 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   EDUARDO JUAREZ,                          Case No. CV 17-05589-DFM
12                      Plaintiff,             JUDGMENT
13                 v.
14   NANCY A. BERRYHILL, Deputy
15   Commissioner of Operations,
     performing duties and functions not
16   reserved to the Commissioner of
17   Social Security,
18                      Defendant.
19
20         In accordance with the Memorandum Opinion and Order filed herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22   Social Security is reversed and this matter is remanded for further
23   administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24
25   Dated: December 17, 2018
26                                              ______________________________
                                                DOUGLAS F. McCORMICK
27
                                                United States Magistrate Judge
28
